SHINN, J.
I concur in the judgment. It would have been serious and wilful misconduct on the part of the employer to fail to provide safety springs for use on the rivet guns when springs were available. It was equally necessary to provide rubber bands when springs were not available. The evidence that rubber bands were provided during the period when there were no springs on hand was uncertain and unsatis*794factory, consisting of the testimony of Mr. Kelley, the class instructor, who testified that there were rubber bands in the tool crib “because we were using them in the class room,’’ and the testimony of Katherine L. Rockas that she had obtained rubber bands at the tool crib many times. The tool department manager was Charles Lucas. The employee in charge of issuing and collecting tools was Clifford Hubbard, who was still employed at the plant at the time of the hearing. Mr. Kelley testified that about the date of the accident he had heard employees ask Hubbard for springs and that Hubbard had replied that they were unable to furnish them but had not told the employees that he had rubber bands. Neither Lucas nor Hubbard was called as a witness, although they were the ones who would have been in the best position to testify upon the critical point in issue, namely, whether the employer issued to the employees rubber bands when no springs were on hand. The failure to call these witnesses warranted an inference that their testimony on the point would have been adverse to the employer. It was a justifiable inference from the evidence as a whole that the employer failed to furnish rubber bands, which had been commonly used in the industry for many years as a safety device.
The referee found that although Bowlin had the safety mask on his head at the time of the accident, it was shoved up so that it did not protect his eyes. This was the only reasonable conclusion to be drawn from the evidence. It was shown by demonstrations to the referee that the rivet set, which was of tempered steel about three-eights of an inch thick and three or four inches long, when shot against the safety shield did not break it, depress it, or even scratch the surface of it. The shield would have protected Bowlin from eye injury if he had had it over his eyes.
Petitioner argues from this state of facts that the proximate cause of the accident was the failure of Bowlin to wear the shield over his face, and not the absence of a spring or rubber band. We assume that petitioner contends that it was the sole proximate cause. Petitioner does not question the award of compensation upon this ground, but only the additional award for serious and wilful misconduct, although if the point were well taken as to one, it would be as to both, and the entire award would be erroneous. But it is not well taken. There were two proximate causes of the accident, the absence of a spring or rubber band and the improper wearing of the *795shield, but both were related to the employment, the injury was proximately caused by the employment, it was not caused by the intoxication of the employee, was not intentionally self-inflicted, and therefore, under section 3600 of the Labor Code, the employer was liable for the payment of compensation. If it is the petitioner’s contention that serious and wilful misconduct of an employer bearing no causal relation to the injury will not justify an increased award, it poses a question which is not involved in this proceeding.